MEMORANDUM **
Miguel Alfonso Contreras-Guicho appeals from his guilty-plea conviction and 37-month sentence for attempted re-entry after deportation, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. Califor*53nia, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Contreras-Guicho’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Because Contreras-Guicho knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Accordingly, counsel’s motion to withdraw is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*53ed by 9th Cir. R. 36-3.